Order filed, February 6, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00847-CV
                                 ____________

                  MARCUS LADETTE DUNCAN, Appellant

                                         V.

                     ARDMORE APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1099611


                                      ORDER

      The reporter’s record in this case was due December 27, 2017. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the court reporter for the County Civil Court at Law No. 4 to file the
record in this appeal within 30 days of the date of this order.
PER CURIAM